DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 22, 2017. It is noted, however, that applicant has not filed a certified copy of the CN2017103659300 application as required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendments dated 02/16/2022 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dundas (US 20100064583 A1).
Regarding claim 13, modified Dundas teaches a bicolored plant cultivation apparatus comprising:
a cultivation tank (Fig 8 Item 48- growth slab tray); and
a planting plate (Fig 8 Item 50- growth slab tray lid), wherein the planting plate is coupled with the cultivation tank to form a closed cavity to store a nutrient solution or a nutrient aerosol ([0069] “Growth slabs 26 are placed in growth slab trays 48 that are impervious to moisture with growth slab tray lids 50 installed over trays 48”), the closed cavity (Fig 8 Item 70- inside surfaces of growth slab tray) creates a low light environment for plant root and reduces growth of algae inside the nutrient solution or the nutrient aerosol ([0069] “Dark interior surfaces create a low light environment further darkened by the insertion of growth slabs 26”), at least one of an inner lateral wall surface of the cultivation tank, an inner bottom surface of the cultivation tank, and a lower surface of the planting plate is coated with a light-blocking layer to reduce external light penetrating the planting plate ([0069] “Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited”).
Regarding claim 13, it is noted that “the light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Umpstead (US 20160135395 A1).
Regarding claim 1, Dundas teaches a bicolored plant cultivation apparatus (Figs 1-10) comprising:
a cultivation tank (Fig 8 Item 48- growth slab tray); and
a planting plate (Fig 8 Item 50- growth slab tray lid), wherein the planting plate couples with the cultivation tank to form a closed cavity to store a nutrient solution or a nutrient aerosol ([0069] “Growth slabs 26 are placed in growth slab trays 48 that are impervious to moisture with growth slab tray lids 50 installed over trays 48”), the closed cavity creates a low light environment for plant root and reduces growth of algae inside the nutrient solution or the nutrient aerosol, a lower surface of the planting plate is coated with a light-blocking layer to reduce external light penetrating the planting plate ([0069]), and
an upper surface of the planting plate, an outer wall surface of the cultivation tank and an outer bottom surface of the cultivation tank each is coated with a light-reflective layer ([0069]), wherein
the light-reflective layer has a reflective rate greater than 75% (Reflection factor is a material property. See table of reflection factors based on material from Engineer’s Toolbox accessed from a 
Regarding claim 1, it is noted that “the light-blocking layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. 
Dundas is silent as to the low light environment with 0 to 5 µmol/m2s-1 light intensity is created inside the closed container.
Umpstead teaches within the same field of endeavor and reasonably pertinent to the invention a modular hydroponic growing system where the low light environment with 0 to 5 µmol/m2s-1 light intensity is created inside the closed container ([0078] “When the plant is properly positioned, the cover 400 is closed, thus blocking light from reaching the growing medium
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Dundas’ growth slab tray with a black or dark interior with the further teachings of Umpstead’s light blocking interior to block light from entering the inner cavity, preventing the unwanted growth of mold/microbes/algae, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223), furthermore, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 2, modified Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein the light-reflective layer is in a white, light grey, or fluorescent color to enhance light reflection (Dundas- [0069])
Regarding claim 2, it is noted that “the light-reflective layer is fabricated by injection moulding, film coating, adhesion, squeezing, thermal transfer printing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding claim 3, modified Dundas teaches all of the abovementioned claim 1 and further teaches:
 wherein an inner lateral wall surface and an inner bottom surface of the cultivation tank are coated with the light-blocking layer in a black, blue, purple, dark grey or green colour to further reduce the external light inside the cavity (Dundas- [0069] Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited).
Regarding claim 4, modified Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a colour of the light-blocking layer includes black, blue, purple, dark grey, or green (Dundas- [0069] Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited).
Regarding claim 5, modified Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a plurality of planting through-holes is placed on the planting plate (Dundas- Fig 10 Item 52- growth slab tray lid openings).
Regarding claim 8, modified Dundas teaches all of the abovementioned claim 2 and further teaches:
wherein the light-blocking layer includes a coloured plastic (Dundas- [0070] Multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced preferably from a thin wall thermoplastic material such as polyethylene) with a light-blocking effect (Dundas-[0069]).
Regarding claim 8, it is noted that “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. 
Regarding claim 10, modified Dundas teaches all of the abovementioned claim 2 and further teaches:
wherein the light-reflective layer includes a coloured plastic (Dundas- [0070] Multi-cavity trays 36 and growth slab trays 48 and growth slab tray lids 50 are produced preferably from a thin wall thermoplastic material such as polyethylene) with a light reflective effect (Dundas-[0069]).
Regarding claim 10, it is noted that “the coloured plastic is coupled to one side of the planting plate through injection moulding, lamination, adhesion, squeezing or thermoforming” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113.
Regarding claim 12, modified Dundas teaches all of the abovementioned claim 1 and further teaches:
wherein a material of the planting plate and the cultivation tank includes a coloured plastic (Dundas- [0070]) with a light-blocking effect (Dundas- [0069]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Umpstead (US 20160135395 A1) as applied to claim 1 above, and further in view of Kodera (US 4214034 A).
Regarding claim 6, modified Dundas teaches all of the abovementioned claim 1 but is silent as to wherein a thickness of the light-blocking layer is in a range of 2.5-3.5 mm.
Kodera teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural covering multilayer film or sheet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Dundas’ light blocking inner surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 7, modified Dundas teaches all of the abovementioned claim 2 but is silent as to wherein a thickness of the light reflective layer is in a range of 2.5-3.5 mm.
Kodera teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural covering multilayer film or sheet structure wherein a thickness of the layer is in a range of 2.5-3.5 mm (Col. 5 Lines 40-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Dundas’ light reflecting outer surfaces with the further teachings of Kodera’s layer thickness in order to control internal temperatures by providing a thermal insulating layer, promoting plant growth, since it has been held that where the general conditions of the claim are disclosed in the prior art, .
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 20100064583 A1) in view of Umpstead (US 20160135395 A1) as applied to claim 1 above, and further in view of Miller (US 3104498 A).
Regarding claim 9, modified Dundas teaches all of the abovementioned claim 1 and further teaches a light-blocking layer with a light-blocking effect (Dundas- [0069] “Inside surfaces 70 of growth slab tray 48 and inside surfaces 68 of growth slab tray lid 50 are black or dark in color whereby microbe growth is inhibited.”).
Dundas is silent as to a coloured film.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light-blocking layer with the further teachings of Miller’s colored film in order to provide pots a protective barrier against destructive insects. Furthermore, such a film allows for the easy manufacture of colored pots.
Furthermore, regarding claim 9, it is noted that “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, 
Regarding claim 11, modified Dundas teaches all of the abovementioned claim 2 and further teaches a light-reflective layer with a light reflective effect (Dundas- [0069] “Outside surfaces 71 of growth slab tray 48 and outside surfaces 69 of growth slab tray lids 50 are white or light in color to assist in reflecting heat away from growing plants 18”).
Dundas is silent as to coloured film.
Miller teaches within the same field of endeavor and reasonably pertinent to the invention a protective and decorative coating for flower pots that includes a coloured film (Item 2- thin film, Col. 1 Lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Dundas’ light-reflecting layer with the further teachings of Miller’s colored film in order to provide pots a protective barrier against destructive insects. Furthermore, such a film allows for the easy manufacture of colored pots.
Furthermore, regarding claim 11, it is noted that “the coloured film is coupled to one side of the planting plate through coating, lamination, adhesion or thermal transfer printing” recites a product-by-process limitation. Even though .
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the Remarks, “Dundas, Kodera, and Miller do not disclose all the above elements of the amended independent claim 1.” The examiner acknowledges this argument and has provided new citations for the amended claims in the 103 rejection section above.
Applicant argues on page 7 of the Remarks, “Dundas at most teaches an apparatus whose outer surfaces are white or light in color and inner surfaces are black or dark in color.” The examiner respectfully disagrees. Given the broadest reasonable interpretation of the claims to include applicant’s own drawings and specification, the purpose of the instant invention is to prevent the growth of algae in a plant cultivation apparatus through the use of a reflective, light colored exterior coating and a dark colored interior coating (Specification [0006]). As displayed above in the 103 rejection section, Dundas teaches the same plant cultivation apparatus with a reflective exterior color and a dark colored interior coating to inhibit microbe growth (Dundas [0069]). One of ordinary skill in the art 
Applicant argues on page 8 of the Remarks, “It is apparent that there are big differences between the technical field of Kodera and the technical field of this application….Kodera does not disclose the reflective rate and the light intensity at all.” The examiner acknowledges this argument but would like to reiterate that Kodera was utilized to teach the thickness of layers applied to the exterior/interior of the apparatus.
Applicant argues on page 8 of the Remarks, “Miller does not disclose the reflective rate and the light intensity at all.” The examiner acknowledges this argument but would like to reiterate that Miller was utilized to teach the application of colored film to various plant cultivation apparatus.
Applicant argues on page 9 of the Remarks, “Therefore, it can be easy to conclude that the characteristics of those apparatus, film, and covering in Dundas, Kodera, and Miller are obviously different in different scenarios. Considering the scenarios in this application is different from those in Dundas, Kodera, and Miller, and contrary statements above, those skilled in the art have no motivation to combine Dundas, Kodera, and Miller, and thus it is unreasonable for those skilled in the art to obtain the solution in independent claim 1.” The examiner respectfully disagrees. As cited in the 102/103 rejection sections above, Dundas was utilized to teach a plant cultivating apparatus with a light colored, reflective exterior and a dark colored interior in order to prevent microbe growth. Kodera was utilized to teach the layer thickness applied to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of hydroponic systems with reservoirs designed to prevent the growth of mold/microbes/algae.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642